NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3020-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

STEVEN SOLARI,

     Defendant-Appellant.
_______________________

                   Submitted February 22, 2021 – Decided April 30, 2021

                   Before Judges Messano and Hoffman.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 11-08-
                   1555.

                   Nazario & Parente, LLC, attorneys for appellant
                   (Thales A. Nazario, of counsel and on the briefs).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Maura K. Tully,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      A jury convicted defendant Steven Solari, a police officer in the Borough

of Little Silver, of four counts of second-degree official misconduct, N.J.S.A.

2C:30-2, third-degree hindering apprehension, N.J.S.A. 2C:29-3(b)(4), and

simple assault, N.J.S.A. 2C:12-1(a).        He was sentenced to five-years'

imprisonment with a five-year period of parole ineligibility. State v. Solari, No.

A-2897-13 (Feb. 2, 2016) (slip op. at 2–3). The trial judge denied defendant's

post-verdict motions for judgment notwithstanding the verdict and a new trial.

Id. at 2. We affirmed defendant's conviction and sentence on direct appeal. Id.

at 5. The Supreme Court denied his petition for certification. 224 N.J. 529

(2016). The United States Supreme Court denied his petition for certiorari.

Solari v. New Jersey, 137 S. Ct. 672 (2017).

      Defendant filed a timely petition for post-conviction relief (PCR). For the

moment, it suffices to say the gravamen of the petition alleged the State failed

to fully respond to pre-trial discovery requests and withheld exculpatory

evidence from defendant. Defendant also alleged the State elicited "misleading

and false" expert testimony during trial, and the trial judge made errors that

denied defendant a fair trial.

      The PCR judge, who was not the trial judge, denied the petition without

an evidentiary hearing. We discuss his reasoning below. This appeal followed.


                                                                            A-3020-18
                                        2
                                        I.

      We briefly summarize the evidence at trial by reference to our prior

opinion.

      On the evening of December 20, 2009, defendant and another officer,

Patrolman Justin Bradley, responded to a call made by a mother who feared her

intoxicated son, S.C., might attempt to drive; S.C. was highly intoxicated and

making suicidal comments when the officers arrived.1 Solari, slip op. at 6. A

struggle ensued when the officers tried to take S.C. into custody for a medical

evaluation, resulting in injuries to the young man. Ibid.    Although defendant

claimed to have called for an ambulance, police department records indicated

Officer Bradley made the call.     Id. at 6–7. When the emergency medical

technicians (EMTs) arrived, Bradley told them to take the ambulance to police

headquarters where the officers intended to bring their arrestee. Id. at 7.

      Although his injuries were obvious, defendant would not permit the EMTs

to treat S.C. until he was processed; but they did so anyway. Id. at 8. S.C.

refused to cooperate during the mugshot process, and defendant twisted S.C.'s

head and struck him in the head multiple times. Ibid. After defendant finished



1
  The indictment referred to the young man by initials and we do the same in
our opinion.
                                                                              A-3020-18
                                        3
processing his prisoner, the EMTs took S.C. to the hospital, where he was treated

for a broken nose, chipped teeth, bruising and a concussion, and released the

following day. Id. at 9.

      Defendant filed a report, in which he stated that he instructed the EMTs

to begin treating S.C.'s injuries after he was brought into headquarters and

placed in a chair. Id. at 8. In the report, defendant justified his physical contact

with S.C. at headquarters by claiming S.C. had lunged at one of the EMTs;

neither EMT saw S.C. lunge or get out of his chair. Id. at 9.

      Over the next several days, defendant approached one of the EMTs three

times and told him that if he was asked about the incident, to "remember, [S.C.]

lunged." Id. at 9–10. Both EMTs notified police Captain Gary LaBruno, who

served as one of the department's internal affairs investigators, of the incident.

Id. at 10. LaBruno reported it to the Prosecutor's Office, which investigated,

and defendant was arrested shortly thereafter. Ibid.

      The State produced Richard Celeste as an expert in police training at trial.

Ibid. Celeste opined that defendant violated statewide standards by punching

S.C. in the head and twisting his head because the neck was a vulnerable area of

the body.    Id. at 11.    He also opined that defendant violated applicable

regulations by taking an injured arrestee to the station for processing instead of


                                                                              A-3020-18
                                         4
taking him directly to the hospital, although Celeste acknowledged an officer

must exercise judgment in assessing the significance of injuries in a given case.

Ibid.

        As predicates to the four official misconduct convictions, the jury

determined defendant had failed to obtain proper medical treatment for S.C.,

assaulted S.C. while he was handcuffed at headquarters, prepared and submitted

a false police report, and tampered with a witness. Id. at 2.

                                       II.

        Trial counsel prepared the PCR petition, which did not allege claims of

ineffective assistance of counsel (IAC). Instead, with the support of defendant's

verification and separate certification, counsel alleged that despite numerous

written discovery requests served on the State before trial, the prosecutor failed

to produce "records of radio transmissions" between defendant, Officer Bradley,

and the Little Silver Police Department. Defendant certified that the records

were kept on the police department's "in-house computer," and counsel alleged,

"on information and belief," that the computer records would have demonstrated

defendant, not Bradley, summoned the ambulance on the night in question.

Neither counsel's statement nor defendant's certification included the alleged

records. The petition also alleged these records would demonstrate that Captain


                                                                            A-3020-18
                                        5
LaBruno falsely testified at trial when he said Bradley called for the ambulance,

because had LaBruno actually reviewed the computer-assisted recordings, as he

claimed, he would have known that defendant called for the ambulance.

      Additionally, defendant asserted that five photographs of S.C. taken by

the Chief of Police were placed in the "case file . . . of State v. [S.C.]," and

"saved in the in-house computer" and departmental digital camera. According

to defendant, the photographs would have demonstrated S.C. "was acting

disorderly and extremely combative" while sitting in a chair in headquarters.

And, although the Chief referenced the photographs during cross-examination

at trial, the State never produced them in discovery. Defendant asserted that

"[t]he State's failure to produce this exculpatory discovery" — the radio

transmission records and the photographs — "require[d] a new trial."

      The petition and defendant's certification also alleged the State elicited

misleading testimony from Celeste, the trial judge gave an improper limiting

instruction, and he also improperly limited cross-examination of S.C., one of the

EMTs, and a lieutenant in the Little Silver Police Department, who, defendant

alleged on information and belief, left the department because of his

mishandling of departmental reports and the in-house computer.




                                                                           A-3020-18
                                       6
      After conducting oral argument on defendant's petition, the PCR judge

rendered a brief oral decision.   Relying on Rules 3:22-4(a) and 3:22-5, he

concluded defendant's claim that recordings of the radio transmissions were

withheld in discovery was barred, because LaBruno testified Officer Bradley

called for medical assistance after listening to the recordings, and defendant

failed to raise any other issues about the recording or the police department's

computer aided dispatch system on direct appeal. The judge also found that

defendant's claims regarding the photographs of S.C. was similarly barred. He

noted that trial testimony acknowledged the existence of two photos and

defendant failed to raise any issues about the photographs at trial or on direct

appeal.

      Similarly, the PCR judge concluded that defendant's assertions of

misleading testimony by Celeste and errors by the trial judge were all

procedurally barred. He denied the petition and this appeal followed.

                                      III.

      Defendant is represented by different counsel on appeal. He reiterates the

contention that the State failed to provide exculpatory evidence in discovery and

elicited false testimony from Celeste. Defendant also argues the trial judge

permitted LaBruno to provide irrelevant testimony regarding the proper use of


                                                                           A-3020-18
                                       7
an "ASP baton." Finally, for the first time, defendant asserts that trial counsel

provided ineffective assistance. For the reasons that follow, we reject all these

arguments and affirm the denial of defendant's PCR petition.

       It is axiomatic that PCR relief is not a substitute for direct appeal. R.

3:22-3. Collectively, Rules 3:22-4(a) and 3:22-5 provide procedural bars such

that "a defendant may not employ post-conviction relief to assert a new claim

that could have been raised on direct appeal, . . . or to relitigate a claim already

decided on the merits." State v. Goodwin, 173 N.J. 583, 593 (2002) (citing

respectively R. 3:22-4 and -5).

       Under Rule 3:22-5, "[p]reclusion of consideration of an argument

presented in post-conviction relief proceedings should be effected only if the

issue raised is identical or substantially equivalent to that adjudicated previously

on direct appeal." State v. Marshall, 148 N.J. 89, 150 (1997) (quoting State v.

Bontempo, 170 N.J. Super. 220, 234 (App. Div. 1979)). To the extent he cited

this Rule, the PCR judge erred in concluding any of the arguments defendant

raised in the petition were previously adjudicated on direct appeal. They were

not.

       However, we agree that defendant's claims regarding Celeste's false

testimony and the trial judge's rulings are barred by Rule 3:22-4(a) and not


                                                                              A-3020-18
                                         8
subject to any of the exceptions in that rule. 2 Clearly, defendant's specific

arguments about errors committed at trial are procedurally barred from PCR

review, because they could have been raised on direct appeal and were not.


2
    Rule 3:22-4(a) provides in relevant part:

              First Petition for Post-Conviction Relief. Any ground
              for relief not raised in . . . any appeal . . . is barred from
              assertion in a proceeding under this rule unless the
              court on motion or at the hearing finds:

                    (1) that the ground for relief not previously
                    asserted could not reasonably have been
                    raised in any prior proceeding; or

                    (2) that enforcement of the bar to preclude
                    claims, including one for ineffective
                    assistance of counsel, would result in
                    fundamental injustice; or

                    (3) that denial of relief would be contrary
                    to a new rule of constitutional law under
                    either the Constitution of the United States
                    or the State of New Jersey.

                    A ground could not reasonably have been
                    raised in a prior proceeding only if
                    defendant shows that the factual predicate
                    for that ground could not have been
                    discovered earlier through the exercise of
                    reasonable diligence.




                                                                               A-3020-18
                                            9
      The PCR judge, however, mischaracterized defendant's claims regarding

the computer-aided radio transmissions and the photographs of S.C. Defendant

asserted that this evidence existed, but, despite broad written discovery requests,

the prosecutor failed to turn it over before trial. Neither Rule 3:22-4(a) nor Rule

3:22-5 bars such a claim.

      As the Court has made clear, neither Rule bars a PCR claim based on

alleged newly discovered evidence. See State v. Nash, 212 N.J. 518, 546 (2013)

(noting that the first exception to Rule 3:22-4(a) bar "is . . . available to a

petitioner if he can show that the facts that form the basis for relief 'could not

have been discovered earlier through the exercise of reasonable diligence.'"

(quoting R. 3:22-4(a)). And Rule 3:22-5 "does not prohibit a claim for relief

based on newly discovered evidence." Id. at 547 (citing R. 3:20-2)). However,

to prevail on a post-conviction motion for a new trial based on newly discovered

evidence,

            defendant must show that the evidence is 1) material,
            and not "merely" cumulative, impeaching, or
            contradictory; 2) that the evidence was discovered after
            completion of the trial and was "not discoverable by
            reasonable diligence beforehand"; and 3) that the
            evidence "would probably change the jury's verdict if a
            new trial were granted."

            [State v. Ways, 180 N.J. 171, 187 (2004) (quoting State
            v. Carter, 85 N.J. 300, 314 (1981)).]

                                                                             A-3020-18
                                       10
A defendant must satisfy all three prongs before a new trial is warranted. Ibid.

(citing Carter, 85 N.J. at 314).

      Obviously, defendant, a self-acknowledged veteran officer of the police

department, was fully familiar with the computer-assisted radio transmission

equipment it utilized at the time of trial.     Moreover, the State's appendix

demonstrates that it served discovery responses on defense counsel that included

a log of the radio transmissions, albeit without identifying the speaker. The

actual transmissions were played for the jury, so, if additional evidence existed,

the exercise of reasonable diligence by defendant would have compelled its

production. The same is true of the alleged additional photographs of S.C., since

two photographs were actually identified at trial.

      Defendant also asserts the withholding of the computer assisted

transmission records and the photographs violated his due process rights

pursuant to Brady v. Maryland, 373 U.S. 83 (1963). "To establish a Brady

violation, a defendant must prove that (1) the prosecutor failed to disclose the

evidence, (2) the evidence was of a favorable character to the defendant, and (3)

the evidence was material." State v. Carrero, 428 N.J. Super. 495, 516 (App.

Div. 2012) (citing State v. Mustaro, 411 N.J. Super. 91, 101 (App. Div. 2009);

State v. Parsons, 341 N.J. Super. 448, 454–55 (App. Div. 2001)).

                                                                            A-3020-18
                                       11
      Defendant did not produce any of the evidence he claims was withheld by

the prosecutor, and his certification is bereft of anything other than bald

assertions regarding that evidence. Assuming arguendo the evidence actually

existed, relief under Brady is only available if defendant demonstrated the

missing evidence was of apparent exculpatory value and could not otherwise be

obtained, or alternatively, the evidence was potentially useful to the defense and

destroyed or not retained by the prosecutor in bad faith. Mustaro, 411 N.J.

Super. at 102–03. Given the nature of the evidence allegedly not produced by

the prosecutor, defendant failed to shoulder this burden.

      Lastly, as noted, defendant never asserted an IAC claim in his PCR

petition or before the PCR judge. "For sound jurisprudential reasons, with few

exceptions, 'our appellate courts will decline to consider questions or issues not

properly presented to the trial court when an opportunity for such a presentation

is available.'"   State v. Witt, 223 N.J. 409, 419 (2015) (quoting State v.

Robinson, 200 N.J. 1, 20 (2009)). Here, the specifics supporting defendant's

IAC claims on appeal should have been developed before the PCR court,

particularly because they involve decisions made, or not made, by counsel

during trial which defendant asserts demonstrate counsel provided ineffective




                                                                            A-3020-18
                                       12
assistance. Although we see little intuitive merit to the assertions, we refuse to

consider them for the first time on a blank slate.

      Affirmed.




                                                                            A-3020-18
                                       13